ACCEPTED
                                                                                                       05-15-00910-CV
                                                                                            FIFTH COURT OF APPEALS
                                                                                                       DALLAS, TEXAS
                                                                                                  9/24/2015 1:50:42 PM
                                                                                                            LISA MATZ
                                                                                                                CLERK


                             No. 05-15-00910-CV
                                                                                      FILED IN
                                                                               5th COURT OF APPEALS
                                               In The                              DALLAS, TEXAS


        COURT OF APPEALS
                                                                               9/24/2015 1:50:42 PM
                                                                                     LISA MATZ
                                                                                       Clerk
                                 FIFTH DISTRICT OF TEXAS
                                       Dallas, Texas


                 David Cole, Independent Administrator of the
                       Estate of Kathryn Cole, Deceased
                                           Appellant,

                                                  v.

                         Amica Mutual Insurance Company,
                                            Appellee.


                       On Appeal from Cause No. DC-15-02618-D
               In the 95th Judicial District Court of Dallas County, Texas
                       Honorable Ken Molberg, Presiding Judge


       APPELLANT’S UNOPPOSED MOTION FOR EXTENSION
             OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE DALLAS COURT OF APPEALS:

        Appellant David Cole Independent Administrator of the Estate of Kathryn Cole,

Deceased (“Appellant”), represented by Jo Allison Stasney of Thompson, Coe, Cousins

& Irons, L.L.P. (email address: jstasney@thompsoncoe.com) files this Unopposed

Motion for Extension of Time to File Appellant’s Brief and respectfully shows:

        1.      The current deadline to file Appellant’s Brief is September 30, 2015.

Appellant’s Unopposed Motion for Extension of Time to File Appellant’s Brief                 Page 1
2284517v1
45840.199
         2.     Appellant seeks a 15-day extension of time to file its Brief. See Tex.

R. App. P. 38.6(d); 10.5 (b). Accordingly, Appellant seeks an extended deadline to

October 15, 2015.

         3.     This is Appellant’s first request for an extension of time to file its

Brief.

         4.     This extension of time is necessary due to the schedule of Appellant’s

lead appellate counsel, Jody Stasney. Specifically, her schedule prevents her from

preparing the Brief by the current deadline. Matters over the last few weeks being

handled by Ms. Stasney required immediate attention, including a federal court

removal with out-of-the-ordinary legal issues and finalizing settlements in a

seven-party insurance company lawsuit pending in federal court in Arizona

pursuant to the court’s September 2, 2015 order imposing a September 30, 2015

deadline, along with finalizing the settlement of a related bad faith action

pending in state court in Arizona. Additionally, Ms. Stasney has been attending

to personal matters involving the sale of her mother’s house in Fort Worth.

         5.     Counsel for Appellant has personally communicated with counsel for

Appellee regarding this motion, and Appellee is not opposed to this motion and

the relief sought.

         For these reasons, Appellant respectfully requests that the Court grant this

motion and extend the deadline to file Appellant’s Brief until October 15, 2015,

and grant any other relief to which it is justly entitled.



Appellant’s Unopposed Motion for Extension of Time to File Appellant’s Brief    Page 2
2284517v1
45840.199
                                        Respectfully submitted,


                                        ___/s/ Jo Allison Stasney___________
                                                  Jo Allison Stasney
                                                  State Bar No. 19080280

                                        THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                        Plaza of the Americas
                                        700 N. Pearl Street, Twenty-Fifth Floor
                                        Dallas, TX 75201-2832
                                        Telephone: (214) 871-8200
                                        Telecopy: (214) 871-8209
                                        E-Mail: jstasney@thompsoncoe.com

                                                      Wade C. Crosnoe
                                                      State Bar No. 00783903

                                        THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                        701 Brazos, Suite 1500
                                        Austin, Texas 78701
                                        Telephone: (512) 703-5078
                                        Telecopy: (512) 708-8777
                                        E-Mail: wcrosnoe@thompsoncoe.com

                                        COUNSEL FOR DAVID COLE, INDEPENDENT
                                        ADMINISTRATOR OF THE ESTATE OF
                                        KATHRYN COLE, DECEASED


                               CERTIFICATE OF SERVICE

      This is to certify that on the 24th day of September, 2015, a copy of the
foregoing was sent via electronic notice and/or certified mail, return receipt
requested to Appellee’s counsel as follows:

        Neil A. Bickley
        Attorney at Law
        301 S. Sherman, Suite 103
        Richardson, TX 75081

                                                s/ Jo Allison Stasney_______________
                                                Jo Allison Stasney

Appellant’s Unopposed Motion for Extension of Time to File Appellant’s Brief    Page 3
2284517v1
45840.199